Case 8:19-cv-02248-JVS-JDE Document 29 Filed 08/31/20 Page 1 of 2 Page ID #:184


    1   BRADLEY/GROMBACHER, LLP
    2   Marcus J. Bradley, Esq. (SBN 174156)

    3
        Kiley L. Grombacher, Esq. (SBN 245960)
        31365 Oak Crest Drive, Suite 240
                                                               JS-6
    4   Westlake Village, CA 91301
        Telephone: (805) 270-7100
    5   Facsimile: (805) 270-7589
    6   mbradley@bradleygrombacher.com
        kgrombacher@bradleygrombacher.com
    7

    8   BRADLEY/GROMBACHER, LLP
        Robert N. Fisher, Esq. (SBN 302919)
    9   246 5th Avenue, Suite 522
   10   New York, NY 10001
        Telephone: (646) 443-6235
   11   rfisher@bradleygrombacher.com
   12
        Attorneys for Plaintiff
   13
                            UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15
        CHASE PANNING, an individual, on             CASE NO. 8:19-cv-02248 JVS-JDE
   16
        his own behalf and on behalf of all          Assigned to Hon. James V. Selna
   17   others similarly situated,
                                                     ORDER DISMISSING ACTION
   18

   19                 Plaintiffs,
   20

   21   v.
   22   COX COMMUNICATIONS INC., a
        Delaware corporation; and DOES 1
   23
        through 20, inclusive,
   24

   25                  Defendants.
   26

   27

   28                                          -1-

                                  ORDER ON STIPULATED DISMISSAL
Case 8:19-cv-02248-JVS-JDE Document 29 Filed 08/31/20 Page 2 of 2 Page ID #:185


    1                                         ORDER
    2         Pursuant to the stipulation of the parties, and good cause appearing, IT IS
    3   HEREBY ORDERED that this action is hereby dismissed in its entirety and with
    4   prejudice as to Plaintiff’s individual claims, and without prejudice as to any
    5   claims by the putative, uncertified class alleged by Plaintiff.
    6

    7         IT IS SO ORDERED.
    8

    9    DATED: August 31, 2020
   10

   11

   12
                                                          HON. JAMES V. SELNA
   13                                                   UNITED STATES DISTRICT JUDGE
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                             -2-

                               ORDER ON STIPULATED DISMISSAL
